OPINION
This matter presents a timely appeal from a decision rendered by the Jefferson County Common Pleas Court, accepting the guilty plea offered by defendant-appellant, Davin D. Millhouse, to one count of rape, in violation of R.C. 2907.02(A)(1)(b), and thereby designating appellant as a sexual predator and sentencing him to a definite incarceration term of nine years.
On April 8, 1999, at a hearing conducted for such purpose, the trial court declared appellant to be a sexual predator pursuant to R.C.2950.01(E). It is with regard to such classification that appellant appeals to this court.
Appellant's sole assignment of error on appeal alleges:
  "Ohio Revised Code Chapter 2950 in relating to Sexual Predator Classification is unconstitutional and must be considered void in its entirety."
Appellant argues that no law which is enacted may infringe upon an individual's fundamental rights guaranteed to them under Article 1, Section 1 of the Ohio Constitution. In making his argument, appellant relies exclusively upon State v. Williams (1999), Lake App. No. 97-L-191, unreported, wherein the Eleventh Appellate District held that the sexual predator statute is unconstitutional on grounds that it violated Section 1, Article 1 of the Ohio Constitution. However, this court has previously announced that it disagrees with the Eleventh District's decision in Williams. State v. Woodburn (1999), Columbiana App. No. 98-CO-6, unreported, at 11 (upholding the constitutionality of the statute and stating that such statute does not unduly oppress or interfere with the rights of individuals).
Thus, appellant's sole assignment of error is found to be without merit.
The decision of the trial court is affirmed.
  _____________________ COX, P.J.
Vukovich, J., concurs, Waite, J., concurs.